DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, 13-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claims 1, 9, and 16, each of these claims recite therein, “a target object.”  However, this limitation is broader than what one with ordinary skill in the art would reasonably conclude that Applicant was in possession of at the time the application was filed.  The disclosure clearly specifies that the invention detects parking spots or other rectilinear target objects.  See paragraph [0019].  These claims give no indication that the claimed “target object” is rectilinear and because Claims 4, 12, and 19, which respectively each depend from independent Claims 1, 9, and 16, recite therein “wherein the target object comprises a parking spot,” one with ordinary skill in the art would not take the claimed “target object” to only correspond to a parking spot or other rectilinear object.  Additionally, no parts of the disclosure give any kind of suggestion that the invention can operate on objects other than parking spots and other rectilinear objects.  Thus, even though Claims 1, 9, and 16 are original claims, one with ordinary skill in the art would not reasonably conclude that Applicant was in possession of an invention that adjusts a direction of travel of a vehicle based on a located target object that is not a parking spot or other rectilinear object.
Therefore, Claims 1, 9, and 16 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 2, 3, 10, 11, 17, and 18, each of these claims depend from one of independent Claims 1, 9, or 16 and, as a result, each of these claims incorporate all of the limitations of one of independent Claims 1, 9, or 16. 

As for Claims 5, 13, and 20, these claims respectively depend from independent Claims 1, 9, and 16 and, as a result, these claims respectively incorporate all of the limitations of independent Claims 1, 9, and 16. 
Thus, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
	However, each of these claims also recite therein, “wherein the distorted image is a training image,” but one with ordinary skill in the art would find that this limitation when coupled with the limitations in the respective independent claim is not supported by the disclosure.  Specifically, one with ordinary skill in the art would not reasonably conclude that that the invention encompasses locating a target object in a training image that is distorted and adjusting a direction of travel of a vehicle based on the located target object, as is now required by these claims.
According to the disclosure, the invention operates in a training phase or operating phase.  See paragraph [0018].  Several features of the training phase overlap with features of the operating phase.  See figure 2-5.  However, one distinct feature is that the training phase does not adjust a direction of travel of a vehicle.  Instead, that feature corresponds to the operating phase.  See figure 6.  It is clear that the independent claims are directed towards the operating phase 
Therefore, for all of the foregoing reasons, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 6-8, these claims depend, in one form or another, from dependent Claim 5 and, as a result, these claims incorporate all of the limitations of dependent Claim 5. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 14 and 15, these claims depend, in one form or another, from dependent Claim 13 and, as a result, these claims incorporate all of the limitations of dependent Claim 13. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

Allowable Subject Matter
Claims 4, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
At the time of this Office Action, the Examiner has identified the ‘429 Publication, ‘916 Publication, and the ‘575 Patent to be the closest prior art.
The ‘429 Publication discloses a system and method for recognizing a parking space from distorted images.  The ‘429 Publication recognizes parking spaces by analyzing the angle of the cross points at the corners of the parking space.  See figure 1 and paragraphs [0045]-[0047].  The ‘429 Publication does not, however, actually detect corners or map the detected corners to a distortion corrected domain. 
The ‘916 Publication discloses a system and method for recognizing parking spaces from images.  The ‘916 Publication recognizes parking spaces by analyzing edges and determining the intersection points of the lines formed by the edges.  See paragraphs [0047]-[0049].  The ‘916 Publication does not, however, actually detect corners or map the detected corners to a distortion corrected domain. 
The ‘575 Patent discloses a system and method for recognizing a parking space by detecting corners of the parking space.  See Abstract.  The ‘575 Patent also discloses detecting the corners using machine learning and taking into account lens parameters.  See column 3, lines 25-63.  The ‘575 Patent does not, however, map the detected corner points to a distortion correction domain based on the camera parameters and map the detected corner points and .

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662						March 15, 2021